SL Green Realty Corp. SL Green Operating Partnership, L.P. Reckson Operating Partnership, L.P. July 6, 2010 Securities and Exchange Commission Washington DC 20549-7010 Attn.: Mr. Tom Kluck, Branch Chief, Division of Corporation Finance Re: Registration Statement on Form S-4 Number 333-167793 (the “Registration Statement”) filed June 25, 2010 by SL Green Realty Corp., SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P. (the “Registrants”) Ladies and Gentlemen: The Registrants hereby amend the Registration Statement to include the following language on the cover page thereof: THE REGISTRANTS HEREBY AMEND THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANTS SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTINGPURSUANT TOSAID SECTION 8(a), MAY DETERMINE. Very truly yours, SL Green Realty Corp. By: /s/ Marc Holliday Marc Holliday, Chief Executive Officer SL Green Operating Partnership, L.P. By: /s/ Marc Holliday Marc Holliday, Chief Executive Officer of SL Green Realty Corp., the sole general partner of SL Green Operating Partnership, L.P. 1 Reckson Operating Partnership, L.P. By: /s/ Marc Holliday Marc Holliday, President of Wyoming Acquisition GP LLC, the sole general partner of Reckson Operating Partnership, L.P. 2
